         Case 3:19-cv-01147-JBA Document 20-2 Filed 12/31/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


BASEL M. SOUKARIEH                                :
     Plaintiff,                                   :      NO: 3:19-cv-01147 (JBA)
                                                  :
VS.                                               :
                                                  :
NICHOLAS ANDRZEJEWSKI                             :      DECEMBER 31, 2020
     Defendant                                    :


                         LOCAL RULE 56(a)1 STATEMENT OF FACTS


         The undersigned Defendant, Nicholas Andrzejewski hereby asserts the following

material facts are not in dispute and there is no genuine issue to be tried:

1.       At approximately 8:43 pm on November 12, 2018 the plaintiff, Basel M. Soukarieh was

the operator of a Kia Sorento LX motor vehicle in the vicinity of Hillside Avenue and Pine

Street in Waterbury, Connecticut (Compl. ¶ 6.); (Exhibit A-Deposition Soukarieh p.20).

2.       The area where Soukarieh’s vehicle was stopped was dark and is a high crime area

well known for prostitution, drug transactions and other criminal activity. (Exhibit B-Affidavit-

Nicholas Andrzejewski ¶¶ 3-4).

3.       Soukarieh’s car was stopped with the engine running, (Exhibit A-Deposition Soukarieh

p.21).

4.       Soukarieh was attempting to unfreeze his iPhone GPS which was located in a holder on

the dashboard and moving about in his vehicle as Officer Andrzrejewski approached his

vehicle. (Exhibit A-Deposition Soukarieh p.23, 25-26); (Exhibit B-Affidavit-Nicholas

Andrzejewski ¶ 6).


                                                  1
       Case 3:19-cv-01147-JBA Document 20-2 Filed 12/31/20 Page 2 of 3




5.     Officer Andrzrejewski knocked on the driver’s side window and requested Soukarieh's

license. (Exhibit A-Deposition Soukarieh p.20); (Exhibit B-Affidavit-Nicholas Andrzejewski ¶ 7).

6.     Soukarieh gave Officer Andrzrejewski his license and gun permit which he removed

from the back of his sun visor. (Exhibit A-Deposition Soukarieh p.24).

7.     At the time the plaintiff handed over his license and gun permit, he told Officer

Andrzrejewski that he was in possession of a pistol which was located in the driver's side

compartment door. (Exhibit A-Deposition Soukarieh pp.29, 30, 32, 35).

8.     The presence of a pistol in Soukarieh’s vehicle created a potentially dangerous situation

including the ability of the plaintiff to gain immediate control of his pistol or any other weapons

which might be in the vehicle or on his person. (Exhibit B-Affidavit-Nicholas Andrzejewski ¶ 10)

9.     The plaintiff was handcuffed and initially placed up against his vehicle and a pat-down

of his person was conducted by Officer Andrzrejewski after which Soukarieh was placed in

handcuffs in the back seat of the police car for approximately 30 minutes. (Compl.¶ 8); (Exhibit

A-Deposition Soukarieh p.35-38) (Exhibit B-Affidavit-Nicholas Andrzejewski ¶ 9-10)

10.    While the plaintiff was inside the police car in handcuffs, Officer Andrzrejewski ran a

check through the Northwest Communication Center to ascertain whether the carry permit was

valid. (Exhibit B-Affidavit-Nicholas Andrzejewski ¶ 11).

11.    After confirming with Northwest Communication Center that Soukarieh‘s possessed a

valid pistol carry permit, the handcuffs were removed and Soukarieh was released from

custody. (Exhibit B-Affidavit-Nicholas Andrzejewski ¶ 12).




                                                 2
         Case 3:19-cv-01147-JBA Document 20-2 Filed 12/31/20 Page 3 of 3




                                                       DEFENDANT, NICHOLAS ANDRZEJEWSKI


                                                       BY: /s/ Joseph A. Mengacci
                                                             Joseph A. Mengacci, Special Counsel
                                                             Federal Bar Number: ct05394
                                                             Office of Corporation Counsel
                                                             235 Grand Street, 3rd Floor
                                                             Waterbury, Connecticut 06702
                                                             Phone: (203) 574-6731
                                                             Fax: (203) 574-8340
                                                             jmengacci@waterburyct.org



                                    CERTIFICATE OF SERVICE

         I hereby certify that on the above date, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be

sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing. Parties may access this filing through the Court’s

system.


                                                                BY: /s/ Joseph A. Mengacci
                                                                Joseph A. Mengacci, Special Counsel




F:\New Electronic Filing System\FILE MANAGEMENT\Litigation\Police\Soukarieh, Basel M. v Andrzejewski, David L19-023\PLEADINGS\MSJ
Pre-filing Docs\Local Rule 56 Stmnt.docx




                                                                3
